ORDER

PER CURIAM.
Joshua Scruggs (“Appellant”) appeals from the trial court’s judgment, following a bench trial, convicting him of statutory rape in the first degree. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).